Docket No. 101135.


                            IN THE
                     SUPREME COURT
                               OF
                THE STATE OF ILLINOIS




ANGELA K. FARLOW BEST, Appellee, v. STEVEN R. DEVORE
               BEST, Appellant.

                Opinion filed September 21, 2006.



   CHIEF JUSTICE THOMAS delivered the judgment of the court,
with opinion.
   Justices Freeman, Fitzgerald, Kilbride, Garman, and Karmeier
concurred in the judgment and opinion.
   Justice Burke took no part in the decision.



                            OPINION

    In this case, we are asked to determine the proper standard of
review for findings of abuse made under the Illinois Domestic
Violence Act of 1986 (750 ILCS 60/101 et seq. (West 2004)).
Respondent, Steven R. Devore Best, requests an abuse of discretion
standard. Petitioner, Angela K. Farlow Best, argues that a manifest
weight standard is warranted. We agree with petitioner.

                         BACKGROUND
    On February 4, 2004, petitioner filed a verified petition for an
emergency order of protection against respondent. In it, petitioner
alleged that, on February 3, 2004, she and respondent had argued
about the terms of their divorce. During the argument, respondent
grabbed petitioner by the neck and slammed her into a door. Petitioner
dialed 911, and a police search of the house revealed several guns.
The police also found, under respondent’s side of the bed, a loaded
gun that had not been present a few days earlier and “a large number
of prescription pills, including [O]xycontin and [V]alium, in bottles
without labels.” The trial court granted the petition and issued an
emergency order, which was later extended by agreement of the
parties.
     At the plenary order hearing, petitioner testified that, after arriving
home on the evening of February 3, 2004, respondent came into the
master bedroom where petitioner was watching television. After
asking petitioner some questions concerning the couple’s pending
divorce, respondent ordered petitioner to leave the house. The two of
them then left the master bedroom and entered the hallway, where
respondent grabbed petitioner by the throat and squeezed. Petitioner
felt unable to breathe and tried to scream. Respondent then forced
petitioner backwards against a door. Petitioner’s head hit first and
bounced several times, cracking the door. Petitioner then dialed 911.
Petitioner recalled feeling as though her trachea “had a dent in it” and
as though she could not swallow. Petitioner looked at herself in the
mirror and noticed that her throat appeared red and that her head “had
a huge lump on it.” Petitioner explained that respondent is strong and
athletic, despite an above-the-knee amputation of his left leg.
Petitioner then described several guns that respondent owns and
stores in various places throughout the house.
     On cross-examination, respondent’s counsel asked petitioner
about a 1995 shoplifting conviction that she had disclosed in written
discovery. Petitioner responded by denying that the prosecution
resulted in an actual conviction. Petitioner then admitted that, on at
least one occasion, she had taken drugs from respondent’s office
without respondent’s permission or knowledge. Petitioner also
admitted that she had given a false address on her driver’s license
application, though she insisted that it was respondent’s idea and
solely so that their daughter could attend a particular school. Finally,
petitioner confirmed that, at the time of the February 3, 2004,
altercation, she was under the care of both a psychotherapist and a
psychiatrist and was taking medication in accordance with that care.

                                    -2-
    Rheanna Hall, a Deerfield police officer, testified next. Hall
explained that she responded to petitioner’s 911 call. At the scene,
Hall interviewed petitioner and respondent. Respondent told Hall that
he and petitioner had argued over their divorce, that petitioner was
mentally unstable and needed psychiatric help, and that petitioner had
attacked him with knitting needles. Hall recalled seeing a small red
mark on petitioner’s neck, though she could not describe the mark in
detail or explain its origin. She could not recall whether petitioner had
a bump on the back of her head. Hall took photographs of petitioner
at the scene, but conceded that the red mark on petitioner’s neck was
not visible in those photographs. Hall confirmed that she and her
colleagues discovered many firearms in the house, including a loaded
handgun stored with the safety off under the bed in the master
bedroom.
    Following closing arguments, the trial court agreed to enter the
plenary order of protection. Before doing so, however, the trial court
expressed some skepticism concerning petitioner’s credibility:
            “I do have some question as to the credibility of the
        Petitioner. She’s been adequately impeached–though not, I
        don’t want to say substantially–by some prior indiscretions on
        her part.
            I think she was a well coached witness. I noticed that
        before she answered any question, she thought long and hard
        about the answer. Rather than really telling me what the truth
        was, I think that she was searching for the right answer.
            That’s telling from a witness. It just doesn’t speak of
        things that are truthful that are coming out of the mouth of a
        witness at any time, and it just doesn’t bode well.”
Ultimately, though, the trial court concluded that petitioner’s
allegation of abuse was proven true by a preponderance of the
evidence:
            “I guess the bottom line that I come down to, though, is
        I have to make a decision, and the decision is not one that is
        beyond a reasonable doubt but by a mere preponderance of
        the evidence in these cases.
            I have to take her testimony which she testified to as
        corroborated by the witnesses, specifically the police officer,

                                  -3-
        as by a preponderance of evidence as being true, and I'm going
        to issue the Order of Protection.”
The trial court subsequently denied respondent’s motion to vacate the
judgment, and a timely appeal followed.
    The appellate court affirmed. 358 Ill. App. 3d 1046. In doing so,
the appellate court first addressed the proper standard of review. After
reviewing both the plain language of the Domestic Violence Act and
the relevant case law, the appellate court held that findings of abuse
must be reviewed under a manifest weight standard. 358 Ill. App. 3d
at 1051. Applying that standard to the facts of this case, the appellate
court concluded that the trial court’s abuse finding was not against the
manifest weight of the evidence. 358 Ill. App. 3d at 1055.
    We granted respondent’s petition for leave to appeal. 177 Ill. 2d
R. 315(a).

                             DISCUSSION
    Like the appellate court, we first must determine the proper
standard of review for findings of abuse made under the Domestic
Violence Act.1 This turns out to be a simple task, as the Domestic
Violence Act speaks directly to this issue. In any proceeding to obtain
an order of protection, the central inquiry is whether the petitioner has
been abused. Indeed, under section 214(a) of the Domestic Violence
Act, once the trial court finds that the petitioner has been abused, “an
order of protection *** shall issue.” (Emphasis added.) 750 ILCS
60/214(a) (West 2004). Section 205(a) of the Act, in turn, provides
that proceedings to obtain an order of protection are civil in nature
and governed by a preponderance of the evidence standard:



   1
    In this court, respondent again argues in favor of the abuse of discretion
standard, insisting that the manifest weight standard “sets the bar too high
for a reviewing court.” In fact, the manifest weight standard sets the bar
lower than the abuse of discretion standard, which this court describes as
“the most deferential standard of review–next to no review at all.” See, e.g.,
In re D.T., 212 Ill. 2d 347, 356 (2004). Thus, if all respondent is seeking is
the less deferential standard, then the appellate court has already obliged
him. Nevertheless, we will address the issue.

                                     -4-
              “Any proceeding to obtain, modify, reopen or appeal an
          order of protection, whether commenced alone or in
          conjunction with a civil or criminal proceeding, shall be
          governed by the rules of civil procedure of this State. The
          standard of proof in such a proceeding is proof by a
          preponderance of the evidence, whether the proceeding is
          heard in criminal or civil court.” (Emphasis added.) 750 ILCS
          60/205(a) (West 2004).
Together, then, sections 205(a) and 214(a) establish two things: (1)
whether the petitioner has been abused is the central issue in order-of-
protection proceedings, and (2) whether the petitioner has been
abused is an issue of fact that must be proven by a preponderance of
the evidence. At this point, the standard of review for findings of
abuse is self-evident. When a trial court makes a finding by a
preponderance of the evidence, this court will reverse that finding only
if it is against the manifest weight of the evidence. See, e.g., In re
Faith B., 216 Ill. 2d 1, 13 (2005); People v. Ballard, 206 Ill. 2d 151,
177 (2002); In re A.P., 179 Ill. 2d 184, 204 (1997).
     The decision in A.P. is squarely on point and therefore highly
instructive. In A.P., the State filed a petition for adjudication of
wardship pursuant to sections 2–3(2)(ii) and 2–3(2)(iii) of the Juvenile
Court Act of 1987 (705 ILCS 405/2–3(2)(ii), (2)(iii) (West 1992)).
An adjudicatory hearing was held, and the trial court found that A.P.
had been abused by the respondent father. On appeal, this court was
asked to review the trial court’s abuse finding. The court’s analysis
began with section 2–18(1) of the Juvenile Court Act, which closely
mirrors sections 205(a) and 214(a) of the Domestic Violence Act:
              “At the adjudicatory hearing, the court shall first consider
          only the question whether the minor is abused, neglected or
          dependent. The standard of proof and the rules of evidence in
          the nature of civil proceedings in this State are applicable to
          proceedings under this Article.” 705 ILCS 405/2–18(1) (West
          1992).
In other words, the court explained, an adjudicatory hearing is “civil
in nature such that a finding of abuse need only be supported by a
preponderance of the evidence.” A.P., 179 Ill. 2d at 204. As a result,
“[t]he circuit court’s finding on whether abuse or neglect occurred
will not be disturbed on appeal unless contrary to the manifest weight

                                   -5-
of the evidence.” A.P., 179 Ill. 2d at 204; see also In re Arthur H.,
212 Ill. 2d 441, 463-64 (2004) (State has burden of proving neglect
by a preponderance of the evidence, and a finding of neglect will be
reversed only if it is against the manifest weight of the evidence).
     We see no meaningful distinction between this case and A.P. In
both cases, the trial courts were asked to determine whether abuse
occurred, and in both cases the controlling statutes imposed a
preponderance of the evidence standard. In A.P., we reviewed the
abuse finding under the manifest weight standard, as we do all findings
made under the preponderance standard. Respondent provides no
compelling justification for departing from this practice, and we
therefore adhere to it. A finding of abuse made under the Domestic
Violence Act of 1986 will be reversed only if it is against the manifest
weight of the evidence.
     In reaching this result, we acknowledge that the appellate court
has typically applied an abuse of discretion standard when reviewing
abuse findings made under the Domestic Violence Act of 1986. See,
e.g., In re T.H., 354 Ill. App. 3d 301, 310 (2004); Peck v. Otten, 329
Ill. App. 3d 266, 268-69 (2002); Shields v. Fry, 301 Ill. App. 3d 570,
573 (1998); In re Marriage of Lichtenstein, 263 Ill. App. 3d 266, 269
(1994). However, the “[m]ere repetition of a purported rule of law
does not establish its validity.” In re D.T., 212 Ill. 2d 347, 357 (2004).
Uniformly, these cases lack any analytical foundation for use of the
abuse of discretion standard in this context. More importantly, and as
the appellate court below noted, these cases wholly ignore the
statutory language, which expressly mandates the preponderance
standard for abuse findings in the trial court. These cases are therefore
of little consequence and are hereby overruled.
     The only remaining question is whether the trial court’s abuse
finding in this case was against the manifest weight of the evidence.
Clearly, it was not. A finding is against the manifest weight of the
evidence only if the opposite conclusion is clearly evident or if the
finding itself is unreasonable, arbitrary, or not based on the evidence
presented In re D.F., 201 Ill. 2d 476, 498 (2002). Under the manifest
weight standard, we give deference to the trial court as the finder of
fact because it is in the best position to observe the conduct and
demeanor of the parties and witnesses. D.F., 201 Ill. 2d at 498-99. A
reviewing court will not substitute its judgment for that of the trial

                                   -6-
court regarding the credibility of witnesses, the weight to be given to
the evidence, or the inferences to be drawn. D.F., 201 Ill. 2d at 499.
Here, petitioner testified that respondent grabbed her by the throat and
shoved her against a wall, causing her neck to redden. That testimony
was at least partially corroborated by Officer Hall, who responded to
petitioner’s 911 call and recalled seeing a red mark on petitioner’s
neck. The trial court observed these witnesses and concluded that,
taken together, their testimony made petitioner’s abuse allegation
more likely true than not. To be sure, the trial court admitted that
petitioner was obviously a well-coached witness, and that her
credibility had been adequately, though not substantially, impeached.
But on the central issue–whether petitioner was abused by
respondent–the trial court concluded that Officer Hall’s testimony was
sufficient to tip the balance in petitioner’s favor. That conclusion was
neither unreasonable nor arbitrary, and we are in no way convinced
that the opposite conclusion was clearly evident.

                           CONCLUSION
     For the foregoing reasons, the judgment of the appellate court is
affirmed.

                                                             Affirmed.

    JUSTICE BURKE took no part in the consideration or decision
of this case.




                                  -7-